Name: Commission Implementing Decision (EU) 2017/1438 of 4 August 2017 amending Decision 2007/131/EC on allowing the use of the radio spectrum for equipment using ultra-wideband technology in a harmonised manner in the Community (notified under document C(2017) 5456) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: communications;  technology and technical regulations
 Date Published: 2017-08-08

 8.8.2017 EN Official Journal of the European Union L 205/89 COMMISSION IMPLEMENTING DECISION (EU) 2017/1438 of 4 August 2017 amending Decision 2007/131/EC on allowing the use of the radio spectrum for equipment using ultra-wideband technology in a harmonised manner in the Community (notified under document C(2017) 5456) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 676/2002/EC of the European Parliament and of the Council of 7 March 2002 on a regulatory framework for radio spectrum policy in the European Community (Radio Spectrum Decision) (1), and in particular Article 4(3) thereof, Whereas: (1) Commission Decision 2007/131/EC (2) harmonises the technical conditions for radio equipment using ultra-wideband (UWB) technology in the Union. It ensures that the radio spectrum is available across the Union under harmonised conditions, eliminates barriers to the uptake of UWB technology and creates an effective single market for UWB systems with significant economies of scale and benefits to the consumer. (2) Pursuant to Decision No 676/2002/EC, the Commission issued a permanent mandate to the European Conference of Postal and Telecommunications Administrations (CEPT) on short-range devices, to update the Annex to Commission Decision 2006/771/EC (3) in response to technological and market developments in the area of short-range devices. On 2 July 2014, in its sixth guidance letter (4) in the context of this mandate, the Commission called on CEPT to also review other existing Decisions pertaining to short-range devices such as Decision 2007/131/EC for UWB-technology based short-range devices. (3) CEPT concluded that as regards UWB-technology based short-range devices some references to harmonised standards in Decision 2007/131/EC needed to be updated. (4) Decision 2007/131/EC should therefore be amended. (5) The measures provided for in this Decision are in accordance with the opinion of the Radio Spectrum Committee, HAS ADOPTED THIS DECISION: Article 1 In Article 2 of Decision 2007/131/EC, point 11 is replaced by the following: 11. total power spectral density  means the average of the mean power spectral density values measured over a sphere around the measurement scenario with a resolution of at least 15 degree. The detailed measuring setup is contained within ETSI EN 302 065-4;. The Annex is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 August 2017. For the Commission Mariya GABRIEL Member of the Commission (1) OJ L 108, 24.4.2002, p. 1. (2) Commission Decision 2007/131/EC of 21 February 2007 on allowing the use of the radio spectrum for equipment using ultra-wideband technology in a harmonised manner in the Community (OJ L 55, 23.2.2007, p. 33). (3) Commission Decision 2006/771/EC of 9 November 2006 on harmonisation of the radio spectrum for use by short-range devices (OJ L 312, 11.11.2006, p. 66). (4) RSCOM 13-78rev2. ANNEX The Annex to Decision 2007/131/EC is amended as follows: (1) point 5.1 is amended as follows: (a) the second indent of the first indent of the first sub-paragraph is replaced by the following:  The transmitter shall implement a TPC with a dynamic range of 10 dB, as described in the harmonised standard ETSI EN 302 065-4 for material sensing devices;; (b) the second sub-paragraph is replaced by the following: Emissions radiating from material sensing devices permitted under this decision shall be kept to a minimum and in any case not exceed the e.i.r.p. density limits within the following Table. The compliance with the limits of the following Table for non-fixed installations (application B) has to be ensured with the device on a representative structure of the investigated material (e.g. representative wall as defined in ETSI EN 302 065-4).; (c) footnote (1) to the table is replaced by the following: (1) devices using a Listen Before Talk (LBT) mechanism, as described in the harmonised standard ETSI EN 302 065-4, are permitted to operate in frequency ranges 2,5 to 2,69 and 2,9 to 3,4 GHz with a maximum mean power spectral density of  50 dBm/MHz,; (2) point 5.2 is amended as follows: (a) paragraph 2 is replaced by the following: 2. Emissions radiating from BMA devices shall be kept to a minimum and in any case not exceed the maximum power limits within the table below with the BMA device on a representative wall as defined within ETSI EN 302 065-4.; (b) footnote (1) to the table is replaced by the following: (1) Devices using a Listen Before Talk (LBT) mechanism described in the harmonised standard ETSI EN 302 065-4 are permitted to operate in frequency range 1,215 to 1,73 GHz with a maximum mean power spectral density of  70 dBm/MHz and in the frequency ranges 2,5 to 2,69 and 2,7 to 3,4 GHz with a maximum mean power spectral density of  50 dBm/MHz..